Citation Nr: 1104383	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-37 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1968.  He is the recipient of the Silver Star medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted service connection for PTSD and assigned 
an initial rating of 30 percent, effective December 28, 2006.

In a subsequent rating decision in November 2008, the RO 
increased the Veteran's initial disability rating from 30 to 50 
percent, effective December 28, 2006.

In November 2010, the Veteran appeared for a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript is of record.


FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms approximating 
total occupational and social impairment throughout the appellate 
period.
.

CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent for 
PTSD is met. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The appeal arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  No claims of prejudice have been made in this 
case.  Accordingly, no additional development is required with 
respect to the duty to notify.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained all available records, including 
service records and records of post service treatment.  
Additionally, the Veteran was afforded a VA examination in 
response to his claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable. 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2010).

When evaluating the level of disability from a mental disorder, 
VA will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2010).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130. 

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 
(DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)." 

A GAF score of 51-60 rating indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific rating. Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002). 

On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned. Id. at 443. The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).


The Merits of the Claim

Background

In an April 2007 Vet Center assessment, the examiner noted the 
Veteran was oriented to person, place, and time.  His mood was 
anxious and depressed and he appeared to have poor insight into 
his condition.  The examiner stated the Veteran had chronic and 
severe symptoms of PTSD related to military trauma, such as 
anxiety, depression, intense flashbacks, intrusive thoughts, 
insomnia, nightmares, hypervigilance, and impaired impulse 
control.  

The Veteran described a life of isolation, avoidance, paranoia, 
guilt, mistrust, suspiciousness, poor memory, and concentration.  
He reported panic attacks with intense anxiety and great 
difficulty in controlling his anger that often manifested as 
aggressive and threatening behavior.  

The examiner stated the Veteran was "disabled to work" and had 
reported a  considerable amount of past work-related stress with 
the primary contributing cause being his PTSD, with such adverse 
symptoms as explosive rage and anger making it difficult to 
interact with co-workers and supervisors.  The examiner further 
stated that on average, he saw 200 veterans a week in group and 
individual therapy, and he opined the Veteran was in the top two 
percent of the PTSD severity scale.

In July 2007, the Veteran was afforded a VA examination.  The 
Veteran reported he had been married for 37 years with no 
children.  He stated he was constantly angry, did not sleep well, 
did not trust people, and effectively was a loner.  He had 
recurrent nightmares, panic attacks with palpitations and 
feelings of being smothered, and hyperventilation approximately 
two to three times per month.  The Veteran stated he was 
depressed, however, he denied any suicidal ideation or attempts.  
The Veteran reported problems with concentration and memory.  

The examiner noted the Veteran was casually dressed and 
appropriately groomed.  He appeared to be tense and edgy, but 
generally pleasant and cooperative with appropriate flow and 
content of conversation.  He was well oriented to time, place, 
and person, with no evidence of any active hallucinations or 
delusions, and  attention and concentration were normal.  His 
memory and recall were intact.  

The examiner diagnosed the Veteran with PTSD and assigned a 
highest level of functioning of 55 on the GAF scale.   The 
examiner stated the Veteran's psychiatric problems interfered 
with him socially as well as industrially on an "occasional" 
basis.
  
In an October 2007 VA mental health record, the Veteran reported 
that his PTSD symptoms had increased due to the situation in 
Iraq.  He stated he was very quick to anger, and his anger was 
the main symptom that caused him to seek treatment.  The Veteran 
reported that he had thoughts of suicide in the past but no 
actual acts, and   the examiner stated there was no significant 
risk to himself or others.  

The examiner noted the Veteran was alert, attentive, cooperative 
and reasonable. His speech was a normal rate and rhythm, his 
affect was congruent with his mood, which was anxious, and he 
reported no hallucinations or delusions.  The examiner diagnosed 
the Veteran with an anxiety disorder and chronic PTSD, assigning 
a GAF of 55.

In a November 2007 private psychiatric evaluation conducted by 
Dr. ND, the Veteran reported flashbacks and nightmares.  He 
stated that if someone touched him from behind that he became 
frightened and responded violently.  He had difficulty going to 
sleep, waking up feeling afraid, and, unable to go back to sleep, 
he got up and checked all the doors and locks.  He felt 
irritable, tired, and preferred to be alone.  He did not report 
any suicidal thoughts but did state that he had been angry enough 
to have homicidal thoughts.  

Dr. ND noted the Veteran was cooperative for the interview yet 
distant.  His affect was flat and mood was depressed.  He was 
oriented to place, person, time, and situation.   He presented 
with a poverty of thoughts, had difficulty relating, and his 
speech revealed frustration.  His concentration was impaired and 
judgment was questionable.  He did not appear to have any 
auditory or visual hallucinations during the interview.  He did 
not present with any delusional thinking, ideas of reference, or 
loose associations.  

Dr. ND diagnosed the Veteran with profound PTSD, severe neurotic 
depression, and assigned a GAF of 45.  The examiner opined that 
the Veteran continued to have emotional difficulties related his 
experiences while stationed in Vietnam and it was affecting his 
everyday life profoundly.  Dr. ND stated the Veteran did not 
appear able to tolerate minimal stress or handle any gainful 
employment.

In a VA mental health note dated January 2008, the Veteran 
reported that he was much worse, noting he angered easily and his 
spouse had noticed a drastic change in his mood and affect.  The 
Veteran reported that his memory was getting extremely bad, he 
was worried about his inability to concentrate and stay on task.  
The examiner diagnosed the Veteran with chronic PTSD and assigned 
a GAF of 55.

In a July 2008 VA mental health record, the Veteran reported 
nightmares and flashbacks.  The examiner noted the Veteran was 
alert and oriented to person, place, and time, with no evidence 
of hallucinations or delusions.  He denied any suicidal thoughts 
or homicidal thoughts.  The examiner diagnosed the Veteran with 
PTSD and assigned a GAF of 65.  

In a July 2009 VA mental health note, the Veteran reported that 
since visiting the Vietnam Memorial he had more vivid and 
frequent nightmares, depression, anger, and resentment.  He 
stated he experienced extreme on-going sadness and this was the 
only way he could keep his promises to those lost that he would 
never forget them and also it became his way of honoring those 
who died. The examiner diagnosed the Veteran with chronic PTSD 
and assigned a GAF of 45.

In a December 2009 VA mental health note, the Veteran reported 
having increased difficulty with sleep, nightmares, anxiety, 
irritability, general frustration, and sadness.  He stated his 
social functioning had always been extremely limited and his 
occupational functioning had deteriorated to the point of leaving 
his job completely.  The Veteran was depressed to the point of 
feeling he would be better off dead but he was not currently 
suicidal or homicidal.  The examiner diagnosed the Veteran with 
chronic PTSD and assigned a GAF of 40.

In a VA mental health note dated March 2010, the Veteran reported 
that he continued to experience symptoms of PTSD daily, including 
extreme hypervigilance and recurrent thoughts, images, and 
nightmares of the multiple traumatic events he witnessed as a 
Marine. The Veteran was diagnosed with chronic PTSD and assigned 
a GAF of 45.

In a November 2010 VA mental health note, the examiner noted the 
Veteran's mood was depressed and his affect was flat.  His 
thought patterns and content were relevant and logical, yet 
focused on the sadness of the losses he experienced in Vietnam.  
He denied any suicidal or homicidal ideation and reported no 
auditory or visual hallucinations.  The examiner diagnosed the 
Veteran with PTSD and assigned a GAF of 40.

In a November 2010 statement from the Vet Center, the examiner 
opined the Veteran's condition remained severe, his depression 
and panic attacks had worsened, and he currently had a GAF score 
of 40 from Beckley VA Medical Center.  

The examiner stated the Veteran had great difficulty maintaining 
effective social and vocational relationships and sought to avoid 
crowded places.  He had intense flashbacks and intrusive thoughts 
of his experiences in Vietnam, which caused frequent panic 
attacks.  The Veteran preferred to be alone, he had no close 
friends with whom he socialized with on a regular basis, and 
trouble concentrating  prevented him from becoming engaged in 
activities or hobbies.  

The examiner also noted his affective experience and display were 
predominately tense and edgy, his mood was often anxious and 
depressed.  The Veteran experienced hyperarousal symptoms, 
including irritability, memory problems, and hypervigilance.  His 
impaired impulse control was demonstrated by angry outbursts and 
an easily startled reaction where he had accidently hit others.  
The Veteran reported occasional suicidal ideation, without any 
current suicide ideation or plan.  

The Veteran was diagnosed with chronic, severe PTSD, generalized 
anxiety disorder, major depression, recurrent with intermittent 
explosive rage disorder, severe.  The examiner also diagnosed 
moderate to severe social isolation and avoidance, marked 
inability to maintain effective social and work relationships, 
and history of marital conflict.

Analysis

For the entire appellate period, VA examiners and treatment 
providers have noted the serious nature of the Veteran's 
disability, including extreme isolation and the limited 
likelihood that he could maintain employment.  

The evidence shows that the Veteran has not worked since at least 
2000 and he has generally been given GAF scores during the course 
of the entire appellate period as a whole that are indicative of 
an inability to work or function socially.

During the earlier parts of the appeal period the Veteran was 
given some GAF's indicative of only moderate disability, but he 
was noted to be extremely isolated. In April 2007, an examiner 
from the Vet Center stated the Veteran was disabled to work and 
opined the Veteran was in the top two percent of the PTSD 
severity scale.  

In November 2007, Dr. ND diagnosed the Veteran with profound 
PTSD, severe neurotic depression, and assigned a GAF of 45.  The 
examiner opined that the Veteran continued to have emotional 
difficulties related his experiences while stationed in Vietnam 
and it was affecting his everyday life profoundly, unable to 
tolerate minimal stress or handle any gainful employment.

Mental health professionals have assessed the Veteran's PTSD and 
associated depression as causing symptoms that would approximate 
total occupational and social impairment.  The evidence is at 
least in equipoise that the Veteran has total occupational 
impairment and serious social impairment.  This level of 
symptomatology is closer to that contemplated by a 100 percent 
rating, than for a 70 percent rating. Although his symptoms have 
worsened over time, it appears that the Veteran has had this 
level of disability throughout the period since the effective 
date of service connection.

Given his inability to maintain employment at least since 2000, 
and his nearly total social impairment, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the disability 
most closely approximates the criteria for a 100 percent rating 
throughout the appeal period. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
4.7, 4.21 (2010).

As such, the evidence is in favor of the grant of a 100 percent 
rating for the entire appellate period.  38 C.F.R. §§ 4.7, 4.21 
(2010).  This is the maximum rating provided under applicable 
laws and regulations.


ORDER

Entitlement to an initial rating of 100 percent for PTSD is 
granted.  





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


